

EXHIBIT 10.3
 
SECOND AMENDED AND RESTATED SEVERANCE AGREEMENT




This Second Amended and Restated Severance Agreement (the “Agreement”) is made
and entered into as of the 8th day of July, 2008, by and between CHATTEM, INC.,
a Tennessee corporation (the “Company”) and ZAN GUERRY (the “Executive”).


WITNESSETH


WHEREAS, the Company is desirous of assuring itself of continuity of management
through the hiring and retention of certain key executives, and to foster their
unbiased and analytical assessment of any offer to acquire control of the
Company;


WHEREAS, the Company believes it is in the best interests of the Company and its
stockholders to provide the Executive with adequate financial security and
sufficient encouragement to the Executive to remain with the Company
notwithstanding the possibility of a change of control of the Company;


WHEREAS, the Company and the Executive have previously entered that certain
Non-Competition and Severance Agreement dated November 6, 1985, as amended May
31, 1995, and as further amended by that certain Amended and Restated Severance
Agreement dated August 1, 2000, which provides certain benefits in the event of
a change in control of the Company;


WHEREAS, the Company desires to amend and restate the Agreement in the form
hereinafter set forth to comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”) and to make certain
other beneficial changes; and


WHEREAS, the Executive is willing to continue to provide services for the
long-term benefit of the Company and its shareholders and to agree to the
changes set forth herein in exchange for the specified additional severance
benefits provided hereunder.


NOW, THEREFORE, the Company and the Executive do hereby agree as follows:


1.    Term.  The term of this Agreement shall commence as of the day and year
first above written and continue indefinitely thereafter for a period ending
with the termination of the Executive’s employment with the
Company.  Notwithstanding the foregoing, the expiration of the term of this
Agreement shall not affect any rights or obligations continuing thereafter as
specifically set forth herein.


2.    Severance Benefits.  If the Company Discharges or Constructively
Discharges the Executive during the term of this Agreement within twenty-four
(24) months after the occurrence of a Change in Control, the Executive shall
receive the Severance Benefit.  
 

--------------------------------------------------------------------------------


If the Company’s shareholders approve a merger or other transaction which
results in a Change in Control and the Company Discharges or Constructively
Discharges the Executive on or after the date of the related shareholder meeting
but before the actual date of the Change in Control, Executive shall be deemed
to have been Discharged or Constructively Discharged immediately following the
Change in Control.  In addition, after a Change in Control, the Executive shall
be entitled to resign his employment with the Company and receive the Severance
Benefit (a “Resignation”) at any time during the period commencing one-hundred
and eighty (180) days after the Change in Control and ending two-hundred and
forty (240) days after the Change in Control notwithstanding the fact that no
Discharge or Constructive Discharge has occurred.  These terms are hereby
defined as follows:


A.
“Change in Control” shall mean the occurrence of any one of the following
events:



(i)
the sale by the Company of all or substantially all of its assets or the
consummation by the Company of any merger, consolidation, reorganization, or
business combination with any person, in each case, other than in a transaction:



(a)
in which persons who were shareholders of the Company immediately prior to such
sale, merger, consolidation, reorganization, or business combination own,
immediately thereafter, (directly or indirectly) more than 50% of the combined
voting power of the outstanding voting securities of the purchaser of the assets
or the merged, consolidated, reorganized or other entity resulting from such
corporate transaction (the “Successor Entity”);



(b)
in which the Successor Entity is an employee benefit plan sponsored or
maintained by the Company or any person controlled by the Company; or



(c)
after which more than 50% of the members of the board of directors of the
Successor Entity were members of the Board of Directors of the Company (the
“Board”) at the time of the action of the Board approving the transaction (or
whose nominations or elections were approved by at least 2/3 of the members of
the Board at that time);



(ii)
the acquisition directly or indirectly by any “person” or “group” (as those
terms are used in Sections 13(d), and 14(d) of the Securities Exchange Act of
1934 (the “Exchange Act”), including without limitation, Rule 13d-5(b)) of
“beneficial



2

--------------------------------------------------------------------------------


 
ownership” (as determined pursuant to Rule 13d-3 under the Exchange Act) of
securities entitled to vote generally in the election of directors (“voting
securities”) of the Company that represent 30% or more of the combined voting
power of the Company’s then-outstanding voting securities, other than:

 
(a)
an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company;



(b)
an acquisition of voting securities by the Company or a person owned, directly
or indirectly, by the holders of at least 50% of the voting power of the
Company’s then outstanding securities in substantially the same proportions as
their ownership of the stock of the Company;



(c)
an acquisition of voting securities from the Company; or



(d)
an acquisition of voting securities pursuant to a transaction described in
clause (i) of this definition that would not be a Change in Control under clause
(i); and
         
for purposes of clarification, an acquisition of the Company’s securities by the
Company that causes the Company’s voting securities beneficially owned by a
person or group to represent 30% or more of the combined voting power of the
Company’s then-outstanding voting securities is not to be treated as an
“acquisition” by any person or group for purposes of this clause (ii); 

 
(iii)
a change in the composition of the Board that causes less than a majority of the
directors of the Company to be directors that meet one or more of the following
descriptions:



(a)
a director who has been a director of the Company for a continuous period of at
least 24 months;



3

--------------------------------------------------------------------------------


(b)
a director whose election or nomination as director was approved by a vote of at
least 2/3 of the then directors described in clauses (iii)(a), (b) or (c) of
this definition by prior nomination or election, but excluding, for the purposes
of this subclause (b), any director whose initial assumption of office occurred
as a result of an actual or threatened (i) election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person or group other than the Board or
(ii) tender offer, merger, sale of substantially all of the Company’s assets,
consolidation, reorganization, or business combination that would be a Change in
Control under clause (i) on the consummation thereof; or



(c)
a director who was serving on the Board as a result of the consummation of a
transaction described in clause (i) that would not be a Change in Control under
clause (i); or



(iv)
the approval by the Company’s shareholders of a liquidation or dissolution of
the Company other than in connection with a transaction described in clause (i)
of this definition that would not be a Change in Control thereunder.



Except as otherwise specifically defined in this definition, the term “person”
means an individual, corporation, partnership, trust, association or any other
entity or organization.


B.
“Discharges”: terminates the Executive for any reason other than indictment or
conviction for a felony or other crime involving substantial moral turpitude,
disability, death, alcoholism, drug addiction or the gross, active misfeasance
of the Executive with regard to his duties with the Company.



C.
“Constructively Discharges”: changes location or reduces the Executive’s status,
duties, responsibilities or direct or indirect compensation, (including future
increases commensurate with those given other managers of the Company), or so
alters the style or philosophy of the conduct of the Company’s business, in the
opinion of the Executive, as to cause it to be undesirable to the Executive to
remain in the employ of the Company, any of which events shall be deemed to
occur on the date the Executive provides



4

--------------------------------------------------------------------------------


 
written notice to the Company of the circumstances constituting a Constructive
Discharge.

 
D.
“Severance Benefit”:  a payment equal to two-hundred ninety-nine (299%) percent
of the Executive’s “annualized includible compensation for the base period” as
defined in Section 280G(d) of the Code.
         
    Notwithstanding the foregoing Severance Benefit formula, any payments to
which the Executive is entitled upon Discharge or Constructive Discharge or
Resignation from the Company shall be adjusted so that the aggregate present
value of all “parachute payments” (as defined in Section 280G(b)(2) of the Code)
to which the Executive is entitled is less than 300% of the Executive’s
“annualized includible compensation for the base period” as defined in Section
280G(d) of the Code, unless, taking into account the applicable federal, state
and local income taxes and the excise tax imposed by Section 4999, the payment
of the full Severance Benefit results in the receipt by the Executive on an
after-tax basis of the greatest amount of benefit under this Section 2D
notwithstanding that all or some portion of such Severance Benefit may be
taxable under Section 4999 of the Code.  The determination as to whether there
is any adjustment (and the extent thereof) in the payments due the Executive
because of this paragraph shall be made in writing within thirty (30) days after
Discharge or Constructive Discharge or Resignation, by the Company’s independent
accountants, compensation consultants or legal counsel (“Independent Advisor”)
on the date of the Change in Control and shall be final and binding on the
Executive and the Company.  The Company shall furnish said Independent Advisor
with all data required to make said determination within ten (10) days after
Discharge, or Constructive Discharge or Resignation.  If there is any such
adjustment, the Executive may request which payments or distributions shall be
reduced and the Company may acquiesce in such request if permitted under
applicable law. 
         
    If, in accordance with the foregoing the Severance Benefit is reduced and,
notwithstanding such reduction, it is established pursuant to the final
determination of a court or the Internal Revenue Service that payments have been
made to, or provided for the benefit of, Executive by the Company which are
subject to the excise tax of Section 4999, the Company shall reimburse, or pay
for the benefit of, the Executive such excise tax and indemnify and hold the
Executive harmless, on an after-tax basis, for any additional excise, income or
employment taxes, including interest



5

--------------------------------------------------------------------------------

   
and penalties, imposed as a result of such final determination with any such
reimbursements being made no later than the end of the taxable year of the
Executive following the taxable year in which the excise tax is remitted. 

 
3.    Payment.  The Severance Benefit shall be paid to the Executive in a lump
sum not later than thirty (30) days after Discharge or Constructive Discharge or
Resignation.  No interest shall be due upon the Severance Benefit unless it is
not paid when due and in which case interest shall accrue thereon at the
applicable Federal rate used to determined present value under Section 280G of
the Code.


Notwithstanding the foregoing, in the event the Executive is a “specified
employee” within the meaning of Section 409A of the Code and the regulations
thereunder as of the date of Discharge, Constructive Discharge or Resignation,
the Severance Benefit under this Section 3 shall be paid six (6) months after
the date of Discharge, Constructive Discharge or Resignation as required by
Section 409A, or, if earlier, the date of death of the Executive.


4.    Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he has filed
in writing with the Company or, in the case of the Company, at its principal
executive offices addressed to the President.


5.    Non-Alienation.  The Executive shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any amounts provided
under this Agreement; and no benefits payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law.  Notwithstanding the foregoing provisions, in the event that the
Executive dies following Discharge or Constructive Discharge or Resignation
after a Change in Control but before receiving all of his Severance Benefit, the
unpaid Severance Benefit shall be paid to his Estate in accordance with the
terms of this Agreement.


6.    Governing Law.  The provisions of this Agreement shall be construed in
accordance with the laws of the State of Tennessee.  Executive and the Company
agree that any proceeding arising out of or in connection with this Agreement
may be brought in the courts of Hamilton County, Tennessee, and Executive and
the Company waive, to the fullest extent permitted by applicable law, any
objection either may have to the appropriate venue of such court in any such
proceeding.


7.    Amendment.  This Agreement may not be amended or cancelled except by the
mutual agreement of the parties in writing.


8.    Successors to the Company.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the Company and any
successor of the Company.


6

--------------------------------------------------------------------------------


9.    Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.




IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, and its corporate seal to be hereunto
affixed and attested by its Secretary, all as of the day and year first above
written.



 

 
 
_____________________________________
Zan Guerry




CHATTEM, INC.


By:__________________________________
Title:________________________________ 



ATTEST:


____________________________
Secretary
(SEAL)

 
7

--------------------------------------------------------------------------------

